--------------------------------------------------------------------------------

Exhibit 10.22
 
Plains
Marketing, L.P.
10 Desta Drive. Suite 200E | Midland, Texas 7870 | Phone: (432) 683-8622 | Fax:
(432) 683-0849


September 4, 2009


Pioneer Natural Resource USA
5205 N O'Connor Blvd., Suite 900
Irving, TX 75039
Fax/email: (972) 969 3574


RE: PMLP Contract: 2585-1013


Effective on and after September 1, 2009, please amend the subject contract by
deleting the "Price" clause and inserting the "Price" clause as follows:


PRICE:
For the crude oil sold and delivered hereunder, PMLP agrees to pay a price per
barrel which shall be calculated as follows:



 
a.
Determine arithmetic average of the daily settlement price for the "Light Sweet
crude Oil" prompt month contract reported by the New York Mercantile Exchange
(NYMEC) from the first day of the delivery month through the last day of the
delivery month, including weekends and U.S. holidays with the previous day's
settlement price applying to weekends and U.S. holidays.



 
b.
To the number determined in the foregoing subparagraph (a.), add the arithmetic
average of the daily settlement price for the crude contract reported by the
NYMEX from the day the delivery month becomes the prompt trading month through
the last day of the trading for the delivery month, market open quotes only,
less the average of the daily settlement price for the second month NYMEX crude
contract trading over the same period, times a percentage calculated from the
number of days starting with the first day of the delivery month and ending with
the day preceding the first trade day after the NYMEX crude contract expiration
date during the delivery month, divided by the number of days in the delivery
month.



 
c.
To the number determined in the subparagraph (a. and b.) above, add the
arithmetic average of the daily settlement price for the crude contract reported
by the NYMEX from the day the delivery month becomes the prompt trading month
through the last day of trading for the delivery month, market open quotes only,
less the average of the daily settlement price for the third month NYMEX crude
contract trading over the same period, times a percentage calculated from the
number of days starting with first trade day after the NYMEX crude contract
expiration date during the delivery month and ending with the last day of the
delivery month, divided by the number of days in the delivery month.



 
d.
To the number determined in the foregoing subparagraph (c.) add the average of
the daily high and low quotes for WTI (Midland) and subtract the average of the
daily high and low quotes for WTI, (Cushing) for the month of delivery in
Platt's Crude Oil Market Wire "America's Crude Oil Assessments" based on pricing
assessed for the days the U.S. crude oil market is open (weekends and U.S.
holidays excluded) during the period beginning with the 26th day of the month
that is two (2) months prior to delivery through and including the 25th day of
the month that is immediately prior to the month of delivery, provided, however,
that if the first day of the period falls on a day which the U.S. crude oil
market is closed, the period shall begin on the first trading day thereafter,
and if the last day of the period falls on a day on which the U. S. crude oil
market is closed, the period shall end on the last trading day prior thereto.



 
e.
To the number determined in the forgoing subparagraph (d.), subtract the net of
the following: (Sum of the Midland WTS differential minus Midland WTI
Differential divided by 14). The number determined pursuant to this subparagraph
(e.) and subparagraphs (a.), (b.), (c.) and (d.) shall be the base price per
barrel of crude oil. (X1585)



 
f.
To the number determined pursuant to subparagraphs (a.) through (e.), subtract
the amount indicated on Exhibit "A", attached hereto.


 
 

--------------------------------------------------------------------------------

 

Except as herein amended, all other terms and conditions of said contract shall
remain in full force and effect.


This fax/email evidences our understanding of the entire agreement and shall
constitute the formal contract.


Please acknowledge by return fax/email your acceptance of the agreement to the
terms stated herein. If no response from the Counterparty is received within
five (5) business days, the contract is considered binding. These terms and
conditions will be deemed accepted if Pioneer Natural Resources Usa begins
performance of its obligations hereunder.


The parties agree that faxed/emailed documents shall be deemed to be admissible
as primary evidence in a court of law as original or as counterparts of the
original documents, either of which is to be retained an available for
inspection.


Very truly yours,


PLAINS MARKETING, L.P.
 
By Plains Marketing GP Inc.
 
Its General Partner
     
/s/ Mike A. Weller
/s/ Hershal K. Wolfe
   
Mike A. Weller
Hershal K. Wolfe
Senior crude Oil Representative
Vice President Marketing

 

--------------------------------------------------------------------------------


 
Exhibit "A"


Sep 04, 2009
Page 1 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parrish
     
Price
 
Price
Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjustment
 
Percent
 
Gravity
 
State
Lease
                                                 
139893
     
T L WALLACE
 
PIONEER NATURAL RES
 
IN DAWSON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
016168
128758
     
ATKINSON, W.B. C
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
014077
128749
     
BIGBY WA B
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
008044
128750
     
BRYANS & COX
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
0856
128760
     
BRYANS M.V. A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5338
128759 ‡
     
COX X.B. B
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
014091
142207
 
(20)
 
DAVENPORT RS "B" 5, 11,13,17
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
0861
142206
 
(20)
 
DAVENPORT RS -A- 15
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
0861
128751
 
(20)
 
DAVENPORT RS A 2,6,9
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
0861
059989
     
F A WILDE
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5137
128757 ‡
     
REYNOLDS CC
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
014076
054118
     
SDU 133A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
059688
     
SDU 135A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
059689
     
SDU 136A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054076
     
SDU 156A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
059750
     
SDU 167A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054272
     
SDU 170A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
059764
     
SDU TR 64-A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054183
     
SDU TRACT 107 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128547
     
SDU TRACT 108 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128906
     
SDU TRACT 109 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
055364
     
SDU TRACT 110
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
059988
     
SDU TRACT 110 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128561
     
SDU TRACT 111 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128545
     
SDU TRACT 112 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054189
     
SDU TRACT 132 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054186
     
SDU TRACT 134 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128559
     
SDU TRACT 137 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
055365
     
SDU TRACT 138 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128930
     
SDU TRACT 139 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400


 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 2 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 

 
PM
Lease
‡=inact
       
Lease
   
Operator
   
County/Parrish
       
Price
   
Price
Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjustment
 
Percent
 
Gravity
 
State
Lease
                                                 
128554
     
SDU TRACT 140 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128557
     
SDU TRACT 141 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128553
     
SDU TRACT 142 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128566
     
SDU TRACT 142 B
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
055136
     
SDU TRACT 144 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054188
     
SDU TRACT 157 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128555
     
SDU TRACT 166 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128558
     
SDU TRACT 168 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128551
     
SDU TRACT 169 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128552
     
SDU TRACT 181 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128560
     
SDU TRACT 186 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054185
     
SDU TRACT 197 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054190
     
SDU TRACT 198 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054177
     
SDU TRACT 19 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128567
     
SDU TRACT 212 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128569
     
SDU TRACT 213 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
052718
     
SDU TRACT 23 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128907
     
SDU TRACT 38 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128548
     
SDU TRACT 39 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128908
     
SDU TRACT 39 B
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054176
     
SDU TRACT 44 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054180
     
SDU TRACT 45 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128573
     
SDU TRACT 56 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128909
     
SDU TRACT 58
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128570
     
SDU TRACT 58 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128549
     
SDU TRACT 59 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128544
     
SDU TRACT 61 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128565
     
SDU TRACT 73 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128564
     
SDU TRACT 74 B
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128572
     
SDU TRACT 75 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400


 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 3 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parrish
     
Price
 
Price
Method
  Applicable
Premium
Or
(Deduct)
   
Fuel
Adjustment
 
Percent
 
Gravity
   
State
Lease
                                                 
128571
     
SDU TRACT 76 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
059554
     
SDU TRACT 77 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054184
     
SDU TRACT 78 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
059555
     
SDU TRACT 80 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128546
     
SDU TRACT 81 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128550
     
SDU TRACT 82 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054181
     
SDU TRACT 85-A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054284
     
SDU TRACT 86 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054182
     
SDU TRACT 88 A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128563
     
SDU TRACT 894
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128748
     
SPRABERRY DRIVER UNIT
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128752
     
WILLIAMS, E.P. A
 
PIONEER NATURAL RES
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
014097
094152
 
(19)
 
ASHLEY
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5852
094153 ‡
     
CALLAWAY
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021950
076720
     
CASTLE 1 X
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
027052
084944
 
(13)
 
CLARENCE #1
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
549401
 
(9)
 
CURTIS
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
004171
 
(9)
 
CURTIS "B"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
004247
     
CURTIS "C"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5287
004172
     
CURTIS "D"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032934
004525
 
(12)
 
CURTIS "E"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
004283
 
(9)
 
CURTIS "H"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
004392
 
(9)
 
CURTIS "K"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
074968
 
(13)
 
CURTIS "P"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
076978
 
(13)
 
CURTIS "R"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
078429
 
(13)
 
CURTIS "U"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
078400
 
(13)
 
CURTIS "W"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
004088
 
(9)
 
CURTIS "A"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
135131
 
(12)
 
CURTIS F #2
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
004282
 
(9)
 
CURTIS G
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605


 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 4 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parrish
     
Price
   
Price
Method
  Applicable
Premium
Or
(Deduct)
 
Fuel
Adjustment
 
Percent
 
Gravity
 
State
Lease
                                                 
004528
 
(12)
 
CURTIS I
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
112604
 
(12)
 
CURTIS J
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
549980
 
(9)
 
CURTIS L
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
550021
 
(12)
 
CURTIS M
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
112608
 
(12)
 
CURTIS N
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
114710
 
(9)
 
CURTIS O
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
012906
 
(9)
 
CURTIS Q
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
077408
 
(13)
 
CURTIS S
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
550513
 
(9)
 
CURTIS T
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
550548
 
(9)
 
CURTIS V
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
059998
 
(13)
 
CURTIS X
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
096203
 
(15)
 
DICKENSON-C-#13 & 14
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021525
123002
 
(15)
 
DICKENSON-C-#15
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021525
003363
 
(11)
 
DOVE
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
004522
 
(12)
 
DOVE "Z"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
095854
 
(11)
 
DOVE "B"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
095855
 
(11)
 
DOVE "C"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
095856
     
DOVE "G"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032497
093966
 
(9)
 
DOVE "U"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
004158
 
(11)
 
DOVE "W"
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
095950
 
(9)
 
DOVE A
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
095935
 
(10)
 
DOVE D
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5929
095936
     
DOVE E #1 & #2
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032462
096076
     
DOVE H
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032528
096077
 
(9)
 
DOVE I
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
096078
 
(9)
 
DOVE J
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
059620
 
(9)
 
DOVE J #2
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
003160
 
(9)
 
DOVE K
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
549338
 
(9)
 
DOVE L
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
096079
 
(9)
 
DOVE M
 
PIONEER NATURAL RES
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605

 

--------------------------------------------------------------------------------


  
Exhibit "A"


Sep 04, 2009
Page 5 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
142124
 
(9)
 
DOVE M #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
549680
 
(9)
 
DOVE N
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
004523
 
(12)
 
DOVE -O-
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
096080
 
(9)
 
DOVE P
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
096378
 
(11)
 
DOVE Q
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
003568
 
(11)
 
DOVE R
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
003698
 
(9)
 
DOVE S
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
60.00000%
 
Flat
 
5605
003699
 
(9)
 
DOVE T
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
40.00000%
 
Flat
 
5605
112907
 
(9)
 
DOVE V #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
139945
 
(9)
 
DOVE V #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032922
549717
 
(9)
 
DOVE Y
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
055503
     
ELMA L SLAUGHTER
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
020227
055504
 
(18)
 
ELMA L SLAUGHTER B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
49.00000%
 
Flat
 
020227
130254
 
(18)
 
ELMA L SLAUGHTER B#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
51.00000%
 
Flat
 
020277
055506
     
ELMA L SLAUGHTER C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
020332
055508
     
ELMA L SLAUGHTER E
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
020464
055511
     
ELMA L SLAUGHTER H
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
020919
055513
     
ELMA L SLAUGHTER J
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
020955
055510
     
ELMA L SLAUGHTER G #1-3
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
020911
071171
     
ELMA L SLAUGHTER G#2-4
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
020911
094154‡
     
FOREMAN
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021725
094156
     
FRAZIER
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
022003
548277
 
(17)
 
GLASS
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
094157
     
GLASS 7
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
022448
548278
 
(17)
 
GLASS A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
548279
 
(17)
 
GLASS B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
552194
 
(17)
 
GLASS �B� #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
548287
 
(17)
 
GLASS C #1 & #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130123
 
(17)
 
GLASS D #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
548299
 
(17)
 
GLASS D#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826

 
 
 

--------------------------------------------------------------------------------

 


Exhibit "A"


Sep 04, 2009
Page 6 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
120706
 
(17)
 
GLASS DD
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
037854
548334
 
(17)
 
GLASS E
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
120708
 
(17)
 
GLASS FF
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
548469
 
(17)
 
GLASS H
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
120710
 
(17)
 
GLASS HH
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
548470
 
(17)
 
GLASS I
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
120711
 
(17)
 
GLASS II
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130288
 
(17)
 
GLASS J
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130291
 
(17)
 
GLASS K
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130293
 
(17)
 
GLASS L
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130292
 
(17)
 
GLASS M
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130290
 
(17)
 
GLASS N
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130294
 
(17)
 
GLASS O
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130295
 
(17)
 
GLASS T
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
548719
 
(17)
 
GLASS Y
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
130289
 
(17)
 
GLASS V
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
114777
 
(17)
 
GLASS W
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
154028
 
(17)
 
GLASS W#3
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
148754
 
(17)
 
GLASS Y
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
096221
     
GLEN COX
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021702
549337
 
(14)
 
GUY B#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
114774
 
(14)
 
GUY C#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549384
 
(14)
 
GUY D#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
114770
 
(14)
 
GUY D#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549466
 
(14)
 
GUY E#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
114771
 
(14)
 
GUY E#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549395
 
(14)
 
GUY F
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032868
549396
 
(14)
 
GUY G
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549397
 
(14)
 
GUY H
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
130014
 
(14)
 
GUY H#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032857

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 7 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
549398
 
(14)
 
GUY I
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549399
 
(14)
 
GUY J
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549831
 
(14)
 
GUY K#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549681
 
(14)
 
GUY L
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549706
 
(14)
 
GUY M
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549933
 
(14)
 
GUY O
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549714
 
(14)
 
GUY P
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549911
 
(14)
 
GUY Q
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549801
 
(14)
 
GUY R
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549836
 
(14)
 
GUY S
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
548950
 
(14)
 
GUY V
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549700
 
(14)
 
GUY W
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549934
 
(14)
 
GUY X
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549978
 
(14)
 
GUY Y
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549983
 
(14)
 
GUY Z
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
070367‡
     
HALE -B-
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021130
094158
     
HAMM
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021764
094160
     
HOWELL
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021911
166076
     
INEZ WOODY 2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021682
142021
 
(16)
 
INEZ WOODY B#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
154060
 
(16)
 
INEZ WOODY B#3
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
139875
 
(16)
 
INEZ WOODY C#3
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
142023
 
(16)
 
INEZ WOODY C#4
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
142401
 
(16)
 
INEZ WOODY C#6
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
154024
 
(16)
 
INEZ WOODY C#6
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
000110
     
JC SALE
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021322
001312
     
JN WOODY JR
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021761
097340‡
     
KEATON B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
217765
094161
     
KELLY A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021685
001142‡
     
KEWANEE
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021797

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 8 of 13


Plains Contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
094162�
     
KNOX
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021759
093699
 
(19)
 
LEONARD A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6852
049490
 
(14)
 
LOTTIE �A�
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
135342
 
(14)
 
LOTTIE "A" #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
004503
 
(14)
 
LOTTIE "G"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549995
 
(14)
 
LOTTIE B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549951
 
(14)
 
LOTTIE C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
550028
 
(14)
 
LOTTIE D
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
549976
 
(14)
 
LOTTIE E
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
550303
 
(14)
 
LOTTIE H #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
114773
 
(14)
 
LOTTIE H #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
094573
 
(14)
 
MABEE "P"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
096831
 
(14)
 
MABEE J#13
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
096907‡
 
(1)
 
MABEE K
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
74.60938%
 
Flat
 
7567
548721
 
(14)
 
MABEE O
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
548724
 
(14)
 
MABEE Q
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
547923
 
(14)
 
MABEE V
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
547914
 
(14)
 
MABEE W
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6857
094136‡
     
MADISON B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021510
094155
     
MAYME FOREMAN
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021685
000029‡
     
MCREYNOLDS "B"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
022741
094164
     
MEEK
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021979
073269‡
     
MORRISON "A"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
026023
549431
 
(17)
 
QUAIL A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
549410
 
(17)
 
QUAIL B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
073902
     
QUATTLEBAUM
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
026427
094273
 
(11)
 
SCHARBAUER "F"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
094456
 
(10)
 
SCHARBAUER "N"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5829
002933
 
(10)
 
SCHARBAUER "O"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5829
094508
     
SCHARBAUER "P"
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032086

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 9 of 13


Plains contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.





PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price
Method
 
Applicable
Premium
or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
094822
 
(9)
 
SCHARBAUER "U"
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
094823
 
(11)
 
SCHARBAUER "V"
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
098890‡
     
SCHARBAUER -C-
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
022641
112602
 
(10)
 
SCHARBAUER C #4
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5929
112805
 
(9)
 
SCHARBAUER E
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
094305
 
(9)
 
SCHARBAUER G
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
092906
 
(9)
 
SCHARBAUER K
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
094501
 
(9)
 
SCHARBAUER L
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
010570
 
(9)
 
SCHARBAUER L #2
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
059618
 
(9)
 
SCHARBAUER P #3
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
094836
 
(9)
 
SCHARBAUER R #1
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
167897
 
(13)
 
SCHARBAUER RANCH #33
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
167712
 
(13)
 
SCHARBAUER RANCH #73
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
037534
130034
 
(9)
 
SCHARBAUER RANCH 31
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
135042
 
(9)
 
SCHARBAUER RANCH 32
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
135043
 
(13)
 
SCHARBAUER RANCH 34
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
142067
 
(13)
 
SCHARBAUER RANCH 36
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
126768
 
(13)
 
SCHARBAUER RANCH 42
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
114265
 
(13)
 
SCHARBAUER RANCH 44
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
130455
 
(13)
 
SCHARBAUER RANCH 45
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
156283
 
(13)
 
SCHARBAUER RANCH 47
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
135397
 
(13)
 
SCHARBAUER RANCH 53
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
142172
 
(13)
 
SCHARBAUER RANCH 55
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
130251
 
(13)
 
SCHARBAUER RANCH 60
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
142463
 
(13)
 
SCHARBAUER RANCH 64
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
135138
 
(13)
 
SCHARBAUER RANCH 68
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
154059
 
(13)
 
SCHARBAUER RANCH 74
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
135087
 
(13)
 
SCHARBAUER RANCH 75
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
142173
 
(13)
 
SCHARBAUER RANCH A #1
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5602
167639
 
(13)
 
SCHARBAUER RANCH A #2
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
038227


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 10 of 13


Plains contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price
Method
 
Applicable
Premium
or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
142318
 
(12)
 
SCHARBAUER RANCH A-4
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
154262
 
(12)
 
SCHARBAUER RANCH A-6
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
142068
 
(12)
 
SCHARBAUER RANCH A-7
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
158284
 
(12)
 
SCHARBAUER RANCH A-8
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
154151
 
(12)
 
SCHARBAUER RANCH A-9
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
7198
064324
 
(9)
 
SCHARBAUER T #1
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
065255
 
(11)
 
SCHARBAUER X#1
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
064310
 
(11)
 
SCHARBAUER X#2
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5604
085912‡
     
SCHARBAUER -Y-
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
032475
096081
 
(9)
 
SCHARBAUER Z #1 &#2
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
059621
 
(9)
 
SCHARBAUER Z #3
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
064327
 
(9)
 
SCHARBAUER Z #4
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5605
548534
 
(17)
 
SCHENECKER
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6826
548611
 
(17)
 
SCHENECKER A
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5826
093242
     
STEWART "A"
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
030394
001973
     
STEWART B
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
022026
094165
     
WEBB
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021708
097677
 
(3)
 
WELCH & WELCH
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021859
007678
 
(3)
 
WELCH & WELCH #2
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021859
090009
 
(2)
 
WELCH G #3
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021567
097672
 
(2)
 
WELCH G #4
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021667-
094151
     
WILLIAMS "B"
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021768
094169
     
WILLIAMS "D"
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
022049
090010‡
     
WINCHESTER #1
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021687
001096
     
WOODY
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021688
077196
 
(16)
 
WOODY J#1
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5658
128516
 
(16)
 
WOODY J#2
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5856
001873
     
WOODY-E-
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021970
096250
     
WOOOY-H-
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
021889
077210
 
(16)
 
WOODY -1-WELL #3
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 11 of 13


Plains contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price
Method
 
Applicable
Premium
or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
077481
 
(16)
 
WOODY K#1
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
128517
 
(16)
 
WOODY K#2
 
PIONEER NATURAL RES
 
USA IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5858
014148‡
     
FLOYD "A"
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
006610
106957
 
(8)
 
MCCLINTIC 59-1
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
4479
097583
 
(4)
 
MCCLINTIC D
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
4419
055935
 
(8)
 
MCCLINTIC E
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
4479
064598
 
(22)
 
MCCLINTIC E
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5030
064600
 
(22)
 
MCCLINTIC E NCT #30 #53
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5030
064599
 
(22)
 
MCCLINTIC F
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
5030
064321
 
(8)
 
MCCLINTIC G
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
4479
064316
 
(4)
 
MCCLINTIC H
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
4419
064322
 
(8)
 
MCCLINTIC J
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
4479
054116
     
MCCLINTIC L
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
034621
054099
     
MCCLINTIC M #54
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
034738
063255
     
MIDKIFF TRACT 6
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015254
553435
     
S DRIVER U TR 51A
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554233
     
S DRIVER UT TR 52B
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553232
     
S DRIVER UT TR 890
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054491
     
SDU 27A
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554422
     
SDU 48A
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554430
     
SOU 50A
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554404
     
SDU 53A
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554475
     
SDU 55A
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.9000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
064317‡
     
TURNER J
 
PIONEER NATURAL RES
 
USA IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
033428
128754
     
ATKINSON B & WHITEHOUSE"
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
6441
128753
     
ATKINSON, W.B. A
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
014074
128755
     
CAUBLE, E.G. K
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
014070
128758
     
CAUBLE, E.G. L
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
014071
059834
     
MERCHANT 39-S
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059660
     
MERCHANT 46S
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 12 of 13


Plains contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price
Method
 
Applicable
Premium
or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
059661
     
MERCHANT 47S
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
055425
     
MERCHANT 5502N
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
052821
     
MERCHANT TR 4404A
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
054022
     
MERCHANT TR 53K
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
098176
     
MERCHANT UNIT
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
055467
     
MERCHANT UNIT TR 3702 N
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059645
     
MERCHANT UT 40-S
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
052797
     
MERCHANT UT TR #3803A
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
052796
     
MERCHANT UT TR #5104A
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
052802
     
MERCHANT UT TR#5202A
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
052803
     
MERCHANT UT TR #6207A
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059542
     
MERCHANTS 63S
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
062771
     
MERCHANTS 6403-A
 
PIONEER NATURAL RES
 
USA IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004426
092782‡
     
CONNELL #1 & #2
 
PIONEER NATURAL RESOURCE
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
144253
097748
     
CONNELL B #1, #3, #4
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004414
097752
     
COWDEN B
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004382
076667
 
(6)
 
HIRSCH E #1
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004223
064315
 
(6)
 
HIRSCH E #4
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004223
064323
 
(7)
 
HIRSCH F #2, 5 & 6
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004254
076668
 
(7)
 
HIRSCH F #4
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004254
119109
 
(7)
 
HIRSCH F 10
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004254
119107
 
(7)
 
HIRSCH F 8
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004254
119108
 
(7)
 
HIRSCH F 9
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004254
064319
     
LINK #8
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
004039
097630
     
N PEMBROOK SPRA UNIT #79
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913
059800
     
NPSU TRACT 28 A
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913
059616
     
NPSU TRACT 54A
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913
059617
     
NPSU TRACT 55A
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913
059615
     
NPSU TRACT 57A
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913
059612
     
NPSU TRACT 74A
 
PIONEER NATURAL RES
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913

 
 
 

--------------------------------------------------------------------------------

 


Exhibit "A"


Sep 04, 2009
Page 13 of 13


Plains contract:
 
2582-1013
 
Effective: 09-01-2009
 
Plains Marketing L.P.

 
PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
059613
     
NPSU TRACT 75A
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913
059614
     
MPSU TRACT 79A
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003913
064447
    (21)  
PEMBROOK UNIT TR 1
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
4.86624
 
Flat
 
5497
064449
  (21)  
PEMBROOK UNIT TR 11
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
9.73248
 
Flat
 
5497
064450
  (21)  
PEMBROOK UNIT TR 12
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
9.73248
 
Flat
 
5497
064448
  (21)  
PEMBROOK UNIT TR 2
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
9.73248
 
Flat
 
5497
064451
  (21)  
PEMBROOK UNIT TR 22
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
4.86624
 
Flat
 
5497
064452
  (21)  
PEMBROOK UNIT TR 28
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
4.86624
 
Flat
 
5497
064453
  (21)  
PEMBROOK UNIT TR 29
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
4.86624
 
Flat
 
5497
064454
  (21)  
PEMBROOK UNIT TR 30
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
7.29936
 
Flat
 
5497
064455
  (21)  
PEMBROOK UNIT TR 31
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
2.43312
 
Flat
 
5497
064456
  (21)  
PEMBROOK UNIT TR 33
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
2.43491
 
Flat
 
5497
064457
  (21)  
PEMBROOK UNIT TR 34
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
2.43312
 
Flat
 
5497
064458
  (21)  
PEMBROOK UNIT TR 36
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
.24027
 
Flat
 
5497
064459
  (21)  
PEMBROOK UNIT TR 59
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
9.73248
 
Flat
 
5497
064460
  (21)  
PEMBROOK UNIT TR 60
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
1.21656
 
Flat
 
5497
064461
  (21)  
PEMBROOK UNIT TR 63
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
3.64968
 
Flat
 
5497
064465
  (21)  
PEMBROOK UNIT TR 64
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
9.73248
 
Flat
 
5497
064462
  (21)  
PEMBROOK UNIT TR 72
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
4.86624
 
Flat
 
5497
064463
  (21)  
PEMBROOK UNIT TR 77
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
7.29936%
 
Flat
 
5497
007395
  (5)  
WINDHAM T #1 & 2
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003901
064314
  (5)  
WINDHAM T #3
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003901
119105
  (5)  
WINDHAM T 4
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003901
119106
  (5)  
WINDHAM T 5
 
PIONEER NATURAL RES USA IN
 
UPTON
 
TX
 
X1585
 
EDQ
 
($0.5500)
 
$0.0000
 
100.00000%
 
Flat
 
003901

 
 
 

--------------------------------------------------------------------------------

 


Exhibit "A"


Sep 04, 2009
Page 1 of 1
Plains Marketing L.P.
Plains contract:
 
2582-1013
 
Effective: 09-01-2009
 
 

 
PM
Lease
     
Lease
 
Operator
 
County/Parish
 
State
 
Price Code*
 
Price Method**
 
Applicable
Deduct/
Premium
 
 
 
Percent
 
Gravity
 
State
Lease
                 
(1)
 
Allocated under 088859 MABEE K
 
(*)    X1585 SPECIAL POSTING-CNXSSH+RLL+PMID-NETPWTS/MID/14
   
(2)
 
Allocated under 089029 WELCH G
 
(**)  EQUAL DAILY QUANTITIES
   
(3)
 
Allocated under 089054 WELCH & WELCH
                           
(4)
 
Allocated under 890186 MCCLINTIC D & H STORAGE
                           
(5)
 
Allocated under 890195 WINDHAM T #1 & #2
                           
(6)
 
Allocated under 890196 HIRSCH E STORAGE
                           
(7)
 
Allocated under 890199 HIRSCH F STORAGE
                           
(8)
 
Allocated under 994628 MCCLINTIC E, G & J STORAGE
                           
(9)
 
Allocated under 994947 PIONEER CENTRAL LACT
                           
(10)
 
Allocated under 994948 SCHARBAUER C BRY STORAGE
                           
(11)
 
Allocated under 994949 NORTH CURTIS BTY STORAGE
                           
(12)
 
Allocated under 994950 DOVE Z BTY STORAGE
                           
(13)
 
Allocated under 994951 CURTIS RSW BTY STORAGE
                           
(14)
 
Allocated under 994997 MABEE BATTERY STORAGE
                           
(15)
 
Allocated under 995418 DICKENSON STORAGE
                           
(16)
 
Allocated under 995657 WOODY J#1 & #2
                           
(17)
 
Allocated under 995846 GLASS RANCE CONSOLIDATED BATT
                           
(18)
 
Allocated under 995864 ELMA L SLAUGHTER B STORAGE
                           
(19)
 
Allocated under 995991 ASHLEY/LEONARD A STORAGE
                           
(20)
 
Allocated under 995995 DAVENPORT RS A/A/B STORAGE
                           
(21)
 
Allocated under 999514 PEMBROOK UNIT
                           
(22)
 
Allocated under 999595 MCCLINTIC E & F STORAGE
                       

 
 

--------------------------------------------------------------------------------